No. 12792

          I N T E SUPREME C U T O THE STATE O M N A A
               H           OR F              F OTN

                                           1975



MARTIN BEATTY,

                                Claimant and Respondent,



W L M N P W R AND GAS, INC., and
  EL A O E
T W I N CITY FIRE INSURANCE COMPANY,

                                Defendant and Appellant.



Appeal from:           D i s t r i c t Court o f t h e Third J u d i c i a l D i s t r i c t ,
                       Honorable Robert J. Boyd, ~ u d g e r e s i d i n g .
                                                                    p

Counsel of Record:

     For Appellant:

                  McKeon and Skakles, Anaconda, Montana
                  Michael J. McKeon argued, Anaconda, Montana

     For Respondent :

                  Scanlon, B r o l i n and Connors, Anaconda, Montana
                  Jack M. Scanlon argued, Anaconda, Montana



                                                    Submitted:        May 7, 1975

                                                     Decided :JU&       a    1975
Filed:   '*
              ;iJI,B   1%
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court     .
               This i s a workmen's compensation c a s e a r i s i n g from an
i n d u s t r i a l a c c i d e n t t h a t a l l e g e d l y occurred on November 13, 1972.
Claimant Martin T. Beatty was employed a s a p i p e f i t t e r by Wellman
Power and Gas, I n c .             The Montana workmen's Compensation D i v i s i o n
( h e r e i n a f t e r r e f e r r e d t o a s t h e D i v i s i o n ) h e l d t h a t claimant
f a i l e d t o e s t a b l i s h , by a preponderance of t h e c r e d i b l e evidence,
t h a t an i n d u s t r i a l a c c i d e n t had i n f a c t occurred and denied compen-
sation.
               O appeal t o t h e d i s t r i c t c o u r t , Deer Lodge County,
                n
a d d i t i o n a l evidence was presented and t h a t c o u r t found an indus-
t r i a l a c c i d e n t had occurred and remanded t h e m a t t e r t o t h e Division
f o r e s t a b l i s h m e n t of c l a i m a n t ' s d i s a b i l i t y and d e t e r m i n a t i o n of
t h e medical payments and award due him.                            From t h e d i s t r i c t c o u r t ' s
judgment Wellman Power and Gas, I n c . and i t s i n s u r e r , Twin C i t y
F i r e Insurance Company, a p p e a l .                P r i o r t o t h e p e r f e c t i o n of t h i s
a p p e a l claimant d i e d from causes u n r e l a t e d t o t h e a c c i d e n t .
               Martin T. B e a t t y claimed he s u f f e r e d an i n d u s t r i a l a c c i -
dent on November 13, 1972.                     Describing t h a t a c c i d e n t he t e s t i f i e d :
It
     W were p u l l i n g a p i p e w i t h a come-along and i t pinned m a g a i n s t
      e                                                                  e
t h e wall."        He claimed he r e p o r t e d t h e a c c i d e n t t o h i s employer on
t h a t d a t e , November 13, 1972.                The " ~ m p l o y e r ' s F i r s t Report of
Occupational I n j u r y o r ise ease" f i l e d w i t h t h e D i v i s i o n on January

12, 1973, put t h e a l l e g a t i o n s of t h e c l a i m i n i s s u e by answering
t h i s q u e s t i o n on t h e form:
               "Describe i n f u l l how a c c i d e n t happened and GIVE CAUSE--
               T e l l what employee was doing when i n j u r e d :
               A,. 11W cannot d e s c r i b e a c c i d e n t because i t was n o t
                         e
               r e p o r t e d t o t h i s o f f i c e , and we w i l l n o t acknowledge
               i t s happening on t h i s job.              This r e p o r t made per Hartford
               request. It
               Claimant h e r e , a former p o l i c e o f f i c e r r e t i r e d on a t o t a l
d i s a b i l i t y c l a i m from t h e p o l i c e pension fund, had f i l e d t h r e e
p r i o r i n d u s t r i a l a c c i d e n t claims and a t t h e time of t h e a l l e g e d
a c c i d e n t h e r e had been t h e r e c i p i e n t of a s e t t l e m e n t r e p r e s e n t i n g
233 weeks o f compensation f o r a t o t a l of $10,500 r e c e i v e d on A p r i l
27, 1972.
              The r e c o r d i q d i c a t e s t h a t c l a i m a n t d i d n o t seek medical
a t t e n t i o n u n t i l November 22, 1972, n i n e days a f t e r t h e a l l e g e d
i n j u r y , when he was admitted t o t h e Anaconda Community H o s p i t a l
under a d i a g n o s i s of "pneumonia", w i t h t h i s b r i e f h i s t o r y - - p a t i e n t
admitted t o emergency room p e r wheel chair--complains of pain i n
back--dyspnea--coughing--feet swollen--has been d r i n k i n g f o r two
weeks.
               S e v e r a l i s s u e s a r e presented by b o t h p a r t i e s on appeal.
W find this issue dispositive:
 e
              Did t h e d i s t r i c t c o u r t e r r i n r e v e r s i n g t h e ~ i v i s i o n ' s
f i n d i n g t h a t an i n d u s t r i a l a c c i d e n t had n o t occurred?
              W n o t e h e r e t h a t i n Montana i t i s c l e a r l y e s t a b l i s h e d
               e
t h e d i s t r i c t c o u r t i s j u s t i f i e d i n r e v e r s i n g t h e f i n d i n g s of t h e
Division o n l y when t h e r e e x i s t s a c l e a r preponderance of t h e e v i -
dence a g a i n s t i t s f i n d i n g s .    IcAndrews v. Schwartz, 164 Mont. 402,
523 P.2d 1379, 3 1 St.Rep.                 517; Jones v.            air's Cafes, 152 Mont.13,
445 P.2d 923; S t o r d a h l v. Rush Implement Co., 148 Mont. 13, 417
P.2d 95.        Consequently a d e t a i l e d p r e s e n t a t i o n of t h e evidence
b e f o r e t h e Division i s c r u c i a l f o r a proper d i s p o s i t i o n of t h i s
case.
              The p r i n c i p a l i s s u e b e f o r e t h e D i v i s i o n was whether
claimant had, i n f a c t ,            s u f f e r e d an i n d u s t r i a l a c c i d e n t w i t h r e -
s u l t a n t i n j u r y a s contemplated by s e c t i o n 92-418, R.C.M.                     1947.
To s u b s t a n t i a t e h i s c l a i m an a c c i d e n t had occurred claimant i n t r o -
duced h i s own testimony and t h a t of Ed Darcy and Alvin Palmer.
             Ed Darcy, a co-worker w i t h claimant on t h e d a t e of t h e
a l l e g e d a c c i d e n t , explained t h e a c c i d e n t i n t h i s manner:
             "Yes, I r a i s e d a p i e c e of p i p e , i t seems t o m i t e
             was p r e t t y heavy, i t was p r e t t y long and we were
             r a i s i n g i t up and B e a t t y was h o l d i n g on t o i t and
             i t was swinging and i t i s vague, b u t I can remember
                                                                                              1I
             t h e pipe swinging and him backing up a g a i n s t t h e w a l l .
             However, on cross-examination Darcy t e s t i f i e d :
             "MR. MCKEON: Ed, we had a telephone c o n v e r s a t i o n two
             days ago, d i d n ' t we? A. Right.
             "Q.       And you t o l d m a t t h a t time your p a r t i c u l a r
                                           e
             v e r s i o n of t h e e v e n t , d i d n ' t you? A .  I think I t o l d
             you t h a t I d i d n ' t remember t h e a c c i d e n t .
             "Q.    You a l s o had a c o n v e r s a t i o n w i t h t h e a d j u s t e r
             from t h e i n s u r a n c e company, d i d n ' t you, sometime a f t e r
             t h e d a t e of November 13, 1972? A. Right.

             "Q.  And a t t h a t time I b e l i e v e you t o l d t h e i n s u r a n c e
             representative-----


             "Q.  A t t h a t time d i d you t e l l him you d i d n ' t remember
             anything about t h i s a c c i d e n t ? A . I believe t h a t i s
             what I s a i d .
             "Q.    You s a i d t h a t , d i d n ' t you?    A.    Yes.
             "Q. And a t t h a t time you s a i d t h a t you b e l i e v e d t h a t no
             a c c i d e n t i n f a c t happened, i s n ' t t h a t c o r r e c t ? A . Well,
             l e t m put i t t h i s way t h e a c c i d e n t , i t seemed s o o u t
                       e
             of p r o p o r t i o n i t didn 1 t seem l i k e an a c c i d e n t , 1 d i d n ' t
             s a y anything. ?I
             S t i l l l a t e r d u r i n g cross-examination,       t h i s information was
elicited:
             "You r e c e i v e d a phone c a l l from M r . Beatty some couple
             of weeks a f t e r t h e a l l e g e d a c c i d e n t , d i d n ' t you? A .
             Right.


             "Q.      And a t t h a t time d i d n ' t you t e l l m t h a t you f e l t
                                                                         e
             t h a t M r . B e a t t y was t r y i n g t o c o e r c e you i n t o saying
             t h e r e was an a c c i d e n t ? A . No, I d i d n ' t say t h a t , I
             s a i d he was t r y i n g t o i n f l u e n c e me.
             "Q.    I n t o saying t h a t t h e r e was i n f a c t an a c c i d e n t ?
             A.    Yes. I t
             Claimant's second w i t n e s s was Alvin Palmer, foreman a t
Wellman Power and Gas, I n c .             He t e s t i f i e d he was n o t p r e s e n t when
t h e a l l e g e d a c c i d e n t occurred b u t he had asked claimant l a t e r t h a t
      II
day     i f he was s i c k o r something o r had a bad ha.ngover o r some-
           11                                                                               11
thing.           He f u r t h e r t e s t i f i e d claimant appeared t o have               a stomach-
ache o r o u t of wind o r something l i k e t h a t . ' '
                 When claimant t e s t i f i e d on h i s own b e h a l f , he explained
t h e a l l e g e d a c c i d e n t t h i s way:
                 "Well, i n p u l l i n g t h i s 14 i n c h c a s t i r o n over t h e
                 t o p of t h e t a n k s and t h e o t h e r p i p e s why C h a r l i e
                 Hubbard s a i d t h a t he d i d n ' t b e l i e v e t h a t we could
                 hold i t back without coming over t h e o t h e r p i p e s and
                 we had a plank from t h e t o p over t o t h e w a l l on a
                 beam and I was s t a n d i n g o u t on t h i s plank and when
                 t h e y r a i s e d i t up and t h e f i t t i n g s come i n I c o u l d n ' t
                 hold i t back and i t backed m up a g a i n s t t h e w a l l . I'
                                                          e
                Claimant a l s o t e s t i f i e d he was h o s p i t a l i z e d on November 22,
1972, some n i n e days a f t e r t h e a l l e g e d a c c i d e n t occurred.                  However,
t h e r e c o r d i n d i c a t e s c l a i m a n t ' s a f f l i c t i o n was diagnosed a s
pneumonia a t t h e time of h i s h o s p i t a l i z a t i o n .
                 D r . Howard Mize, Don Hornbacher, J a c k Somers and Robert
Wolf t e s t i f i e d f o r defendants.
                 D r . Mize t e s t i f i e d he examined c l a i m a n t subsequent t o t h e
a l l e g e d a c c i d e n t when c l a i m a n t was complaining of low back p a i n ,
d i f f i c u l t y i n h i s g a i t and l a c k o f s e n s a t i o n i n h i s e x t r e m i t i e s ;
t h a t claimant had q u i t e an e x t e n s i v e h i s t o r y i n regard t o h i s back
r e l a t i n g back t o 1967, when he was examined and t r e a t e d by Doctors
Sereen and Davidson.                I n 1969, back d i f f i c u l t i e s a g a i n compelled
c l a i m a n t t o s e e D r . Trobough who gave him a 40% d i s a b i l i t y r a t i n g .
Again, i n 1971 and i n 1972, claimant was t r e a t e d by Drs. Simrns and
Kanty i n r e g a r d t o h i s back.              A l l of t h i s medical h i s t o r y was p r i o r
t o November 13, 1972, t h e d a t e of t h e a l l e g e d a c c i d e n t involved h e r e .
                 I n a d d i t i o n t o h i s testimony D r . Mize wrote a l e t t e r t o
d e f e n d a n t s ' a t t o r n e y which was r e c e i v e d i n t o evidence by t h e Division.
That l e t t e r s t a t e d :
                 "In a d d i t i o n , i n view of t h e n a t u r e of t h e a c c i d e n t
                 t h a t M r . B e a t t y d e s c r i b e d t o m i t seems u n l i k e l y t h a t
                                                                   e
                 t h i s t r i v i a l i n j u r y i n i t s e l f could have produced a l l
                 of t h e pathology t h a t M r . B e a t t y claims. I'
                                                  Power
               Jack Somers, a foreman a t Wellman/and Gas, I n c . a t t h e time
of t h e a l l e g e d a c c i d e n t , t e s t i f i e d t h a t he was never n o t i f i e d about
an a c c i d e n t .   He t e s t i f i e d :
               "Q.    Were any phone c a l l s e v e r made t o you a f t e r
               t h e a l l e g e d a c c i d e n t ? A . Yes.
               Q . Who c a l l e d You? A.              M. B e a t t y c a l l e d m and
                                                            r                       e
               one o f h i s l a w y e r ' s s e c r e t a r i e s c a l l e d me.
               Il
                 Q. What d i d M r . Beatty s a y t o you? A . He wanted
               t o know i f I could h e l p him w i t h h i s a c c i d e n t .
               "Q.  What d i d you say? A. I s a i d I knew n o t h i n g
               about i t because i t never was r e p o r t e d t o me.
               "Q.      Did he t r y t o t a l k you i n t o saying t h e r e was an
               a c c i d e n t ? A. Yes. I I
          F i n a l l y , Robert Wolf, then g e n e r a l foreman of t h e p i p e
                                                                   not
crew a t Wellman Power and Gas, I n c . , t e s t i f i e d he w a s / n o t i f i e d of
an a c c i d e n t on November 1 3 , 1972.            He f u r t h e r s t a t e d he had seen
claimant a t t h e end of t h e work day on t h a t day and h i s c o n d i t i o n
was " ~ u s tl i k e everybody e l s e h u r r y i n g t o g e t t o t h e parking l o t
Jc Jc   **"



               A.fter a l l evidence was submitted, t h e Division e n t e r e d
i t s f i n d i n g s of f a c t s and conclusions of law.                  It h e l d t h a t t h e
claimant d i d n o t s u f f e r an i n d u s t r i a l a c c i d e n t .     Compensation was
denied.
               Claimant then appealed t o t h e d i s t r i c t c o u r t .              That c o u r t
heard testimony of claimant and h i s w i f e , who d i d n o t t e s t i f y a t
t h e Division hearing.               Defendant Wellman Power and Gas, I n c . argues
t h e w i f e ' s testimony was hearsay and t h a t defense c o u n s e l o b j e c t e d
a t t h e hearing before t h e d i s t r i c t court.              However, i t i s of i n t e r e s t
t o n o t e t h a t t h e w i f e acknowledged, d u r i n g testimony, t h a t h e r
husband's back problem predated t h e d a t e of t h e a l l e g e d a c c i d e n t .
The d i s t r i c t c o u r t r e v e r s e d t h e f i n d i n g s of t h e Division.
               Reviewing a l l of t h e evidence, we b e l i e v e t h e d i s t r i c t
c o u r t e r r e d i n r e v e r s i n g t h e f i n d i n g s o f t h e Division.      The
evidence does n o t c l e a r l y preponderate a g a i n s t t h o s e f i n d i n g s .
The i n c o n s i s t e n c i e s and vagueness of c l a i m a n t ' s w i t n e s s e s , combined

w i t h t h e a t t e m p t s t o i n f l u e n c e t h e i r testimony and c l a i m a n t ' s
f a i l u r e t o s e e a d o c t o r u n t i l n e a r l y n i n e days had e l a p s e d w i t h t h e
subsequent d i a g n o s i s of pneumonia, c l e a r l y s u p p o r t t h e ~ i v i s i o n ' s
decision.           The D i v i s i o n occupied a f a r b e t t e r p o s i t i o n t o make t h e
c r u c i a l f a c t u a l d e t e r m i n a t i o n of whether an i n d u s t r i a l a c c i d e n t had
i n f a c t occurred.              I t c o u l d observe t h e demeanor of t h e w i t n e s s e s and
determine t h e i r c r e d i b i l i t y .
                W e a r e c o g n i z a n t of t h e r u l e t h a t t h e d i s t r i c t c o u r t may

r e v e r s e t h e D i v i s i o n o n l y i f s u b s t a n t i a l evidence c l e a r l y preponder-
a t i n g against t h e findings i s introduced i n t h e d i s t r i c t court.
Rumsey v. C a r d i n a l Petroleum,                      Mont   .         530 P.2d 433, 32 S t .
Rep. 1, and c a s e s c i t e d t h e r e i n .          However, i n t h e i n s t a n t c a s e ,
t h e a d d i t i o n a l testimony added l i t t l e o r n o t h i n g t o t h e testimony
presented before t h e Division.                      Claimant r e t e s t i f i e d a s t o t h e f a c t s
of t h e a l l e g e d i n d u s t r i a l a c c i d e n t b u t h i s testimony was merely
a "rehash" of t h e testimony p r e s e n t e d b e f o r e t h e D i v i s i o n .              Similar
testimony met w i t h d i s a p p r o v a l i n Rasmussen v. Gibson Products Co.
of Bozeman,                    Mon t   .        ,   527 P.2d 563, 31 St.Rep. 860.
claimant's wife a l s o t e s t i f i e d before t h e d i s t r i c t court.                   Her
testimony was t h a t c l a i m a n t had experienced pain i n h i s lower back
on t h e d a t e of t h e a l l e g e d a c c i d e n t .      However, no e f f o r t was made
t o determine i f t h e back p a i n s were caused by t h e a l l e g e d a c c i d e n t
o r whether t h e y were t h e r e s u l t of c l a i m a n t ' s long h i s t o r y of back
problems.
                W f i n d t h e o t h e r c o n t e n t i o n s r a i s e d by c l a i m a n t t o be
                 e
without m e r i t .          The d i s t r i c t c o u r t e r r e d when i t r e v e r s e d t h e
~ i v i s i o n ' sf i n d i n g s .   The evidence d i d n o t c l e a r l y p r e p o n d e r a t e
against those findings.
                The judgment of t h e d i s t r i c t c o u r t i s r e v e r s e d and t h e c a u s e
i s dismissed.
We Concur:




------------ -----------------
     Justice   P